Citation Nr: 0534476	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-26 231	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain with radiculopathy of the right lower extremity, 
evaluated as 20 percent disabling prior to April 30, 2003 and 
40 percent disabling thereafter.

2.  Entitlement to an increased rating for chronic cervical 
strain with spondylosis and degenerative discs C3-4, C5-6, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for depression/anxiety 
as secondary to service connected disability of the lumbar 
and cervical spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1979 to September 1981.

2.	In a statement dated November 3, 2005, prior to the 
promulgation of a decision in the appeal, the veteran and his 
representative withdrew from appeal all issues pending before 
the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an increased 
rating for chronic lumbar strain with radiculopathy of the 
right lower extremity, evaluated as 20 percent disabling 
prior to April 30, 2003 and 40 percent disabling thereafter, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to an increased 
rating for chronic cervical strain with spondylosis and 
degenerative discs C3-4, C5-6, currently evaluated as 20 
percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue entitlement to service connection 
for depression/anxiety as secondary to service connected 
disability of the lumbar and cervical spines, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
and his representative have withdrawn this appeal as to all 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


